Lansdon :
The respondent has asserted a deficiency in income tax for the year 1921, in the amount of $908.21. For his cause of action, the petitioner alleges that the respondent erred in disallowing as excessive the deduction from his gross income for the taxable year on account of depletion of certain oil properties. The petitioner did not appear at the hearing, and the only evidence adduced in his behalf was the testimony of an accountant who had prepared his income-tax returns. From the testimony in the record we are unable to find as a fact that the petitioner owned any oil properties either in fee or otherwise during the years in question. Even if such ownership is_ admitted on the strength of the purely hearsay evidence adduced, there is nothing upon which we can base a conclusion that the respondent is in error.

Judgment will be entered for the respondent.